Title: From George Washington to Chastellux, 27 November 1788
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My dear Marqs
Mount Vernon November 27th 1788

Although I know you are well acquaited with Mr Gouverneur Morris yet finding he was about to embark for France,I thought it might not be unacceptable for you to hear from me, and of the wellfare of my connections, by a person for whom I entertain so good a regard. Besides I thought I should have a convenient opportunity of addressing the Compliments of Mrs Washington and myself, to you, to your good Lady, and, if it was not presuming too much, to the amiable Princess with whom she is so intimately connected. As for Mr Morris, only let him be once fairly presented to your French Ladies, and I answer for it, he will not leave the worst impression in the world of the American character, for taciturnity & improper reserve.I rely upon it he will make his way good.
In the mean time, with sincere wishes for the felicity of you

and yours, I embrace you, my dear Marqs and am now, as ever With sentiments of esteem and Friendship

Go: Washington

